In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1126V
                                         UNPUBLISHED


    RICHARD BISHOP,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: February 12, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages;
                                                              Pneumococcal Conjugate Vaccine;
                        Respondent.                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

        On August 1, 2018, Richard Bishop filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) resulting from an adverse effect of a pneumococcal vaccine
administered on October 24, 2016. Petition at 1; Stipulation, filed February 11, 2020, at
¶¶ 1, 2. Petitioner further alleges that the vaccine was administered in the United
States, that he experienced residual effects of his injury for more than six months, and
that there has been no prior award or settlement of a civil action for damages as a result
of his condition. Petition at 4; Stipulation at ¶¶ 35. “Respondent denies that petitioner
sustained a Table SIRVA within the timeframe set forth in the Table; and denies that the


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
pneumococcal immunization is the cause of petitioner’s alleged SIRVA and/or any other
injury or his current condition.” Stipulation at ¶ 6.

        Nevertheless, on February 11, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $70,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                     THE UNITED STATES COL'RT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS


RICHARD BISHOP,

                        Petitioner,

V.                                                       No. 18-l 126V
                                                         Chief Special Master Brian H. Corcoran
SECRETARY OF HEALTH AND                                  ECF
HUMAN SERVICES,

                        Respondent.



                                          STIPULATION

The parties hereby stipulate to the following matters:

        I. Richard Bishop ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of a pneumococcal conjugate vaccine, which vaccine is contained in the Vaccine Injury Table

(the "Table"), 42 C.F.R. § l 00.3(a).

        2. Petitioner received a pneumococcal conjugate vaccine on or about October 24, 2017,

in his left deltoid. He also received an influenza (flu) vaccine on or about October 24, 2017, in

his right deltoid.

        3. The vaccines were administered within the United States.

        4. Petitioner alleges that the pneumococcal vaccine caused him to develop a left-sided

shoulder injury related to vaccine administration ("SIRVA") and that he experienced residual

effects of this injury for more than six months.
            5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition.

            6. Respondent denies that petitioner sustained a Table SIRVA within the timeframe set

forth in the Table; and denies that the pneumococcal immunization is the cause of petitioner's

alleged SIRVA and/or any other injury or his current condition.

            7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in parngrnph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $70,000.00 in the form of a check payable to petitioner. This amount
        represents all compensation for damages that would be available under 42 U.S.C.
        § 300aa-15(a) for injuries allegedly related to petitioner's receipt of the pneumococcal
        vaccine.

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        I 0. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,




                                                    2
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11 . Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-l 5(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursablc expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa- l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity and on behalf of his heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death -of

petitioner resulting from, or alleged to have resulted from, the pneumococcal and/or flu

vaccinations administered on or about October 24, 2017, as alleged by petitioner in a petition for

vaccine compensation filed on or about August 1, 2018, in the United States Court of Federal

Claims as petition No. l 8-1 l 26V.



                                                     3
            14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

    upon proper notice to the Court on behalf of either or both of the parties.

            15. If the special master fails to issue a decision in complete conformity with the terms

    of this Stipulation or if the Court of Federal Claims fails -to enter judgment in conformity with a

    decision that is in complete conformity with the terms of this Stipulation, then the parties'

    settlement and this Stipulation shall be voidable at the sole discretion of either party.

            16. This Stipulation expresses a full and complete negotiated settlement of liability and

    damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

    as otherwise noted in paragraph 9 above. There is absolutely no agre·cment on the part of the

    parties hereto to make any payment or to do any act or thing other than is herein expressly stated

    and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

           17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the pneumococcal vaccine caused petitioner's

alleged SIRVA and/or any other injury.

           18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                         END OF STIPULATION

I
I
I
I
I
I


                                                     4
   Respectfully submitted,

   PETITIONER:




  ATTORNEY OF RECORD FOR                    AUTHORIZED REPRESENTATIVE
  PETITIONER:                               OF THE ATTORNEY GENERAL:



  L AHV. D~i~,.. ~                           AT ARINE E. REEVES
  1717 K Street NW, Ste. 900                      ty Director
  Washington, DC 20006                      Torts Branch
  (202) 775-9200                            Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, DC 20044-0146


 A.UTHORIZ~D REPRESENTATIVE                 ATTORNEY OF RECORD FOR
 OFTHESECRETARYOFHEALTH                     RESPONDENT:
 AND HUMAN SERVICES:


   uJt?Ad s~~-#-4,
 TAMARA OVERBY
 A~ting Director, Division of Injury        Trial Attorney
 Compensation Programs                      Torts Branch
Healthcare Systems Bureau                   Civil Division
U.S. Department of Health                   U.S. Department of Justice
and Human Services                          P.O. Box 146
5600 Fishers Lane                           Benjamin Franklin Station
Parklawn Building, Mail Stop 08N I46B       Washington, DC 20044-0146
Rockville, MD 20857                         (202) 616-9847




nilled:   f~ !l 2o2o
                                        5